Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAGUCHI (JP2006217704) in view of Nagasawa (US2005/0162132).
Regarding claim 1, HAMAGUCHI discloses a sensor device comprising:
a sensor that detects environment information (fig 2:31, par[0022], [0032]: the sensor 37 outputs detection information to the control unit 25 when detecting an occurrence of an event such as a change in observation condition, detection of a heat ray);
The power supply unit 27 supplies the power of the battery 28 or the power of the external power supply 29 to the control unit 25 technically equivalent to the sensor device); and
the sensor device transmits the detected environment information to another sensor device (par[0014], [0018]: wherein the sensor nodes next to each other wirelessly communicate with each other in an ad hoc multi-hop communication).
HAMAGUCHI does not explicitly disclose the sensor device comprising: a connector that detachably attaches to an auxiliary battery for supplying electric power to the sensor device, wherein, when the auxiliary battery is not attached, the sensor device operates with electric power supply from the battery, and when the auxiliary battery is attached, the sensor operates with electric power supply from either the battery or the auxiliary battery.
Nagasawa discloses the sensor device comprising: a connector that detachably attaches to an auxiliary battery (fig 1:40, par[0025], [0033]: the battery unit 40 technically equivalent to the auxiliary battery is arranged to be connectable) for supplying electric power to the sensor device (fig 1:31&32, par[0028], [0032]: the connecting terminal 48 is arranged to be connectable to the terminal 32 of the cellular phone 10 technically equivalent to a sensor device. The connecting terminal 32, as well as which is connectable to the output terminal of the AC adapter 60, is connectable to the connecting terminal 48 of the battery unit 40 as stated above), wherein,
when the auxiliary battery is not attached, the sensor device operates with electric power supply from the battery (par[0035]: when the battery unit 40 is not connected to the main body 11 of the cellular phone 10, the built-in battery 28 supplies power to the power supply circuit 24), and when the auxiliary battery is attached, the sensor operates with electric power supply from either the battery or the auxiliary battery (par[0035]: When the battery unit 40 is connected to the main body 11, either one of the external battery 44 or the built-in battery 28 supplies power to the power supply circuit).


Regarding claim 2, HAMAGUCHI in view of Nagasawa discloses the sensor device according to claim 1, further comprising a controller, wherein 
the controller switches to the auxiliary battery when the auxiliary battery is attached and a voltage of the auxiliary battery satisfies a predetermined reference (Nagasawa fig 3:108&112, par[0056], [0058]: When the result of the step 108 is affirmative, i.e., the voltage of the external battery 44 is equal to 3.4(Volts) or more, the control circuit 14, in step 112, switches the change-over switch 30.  In other words, the control circuit 14 switches the battery to be used as the power supply from the built-in battery 28 to the external battery 44, by outputting a control signal to the change-over switch 30 ), and 
the controller switches to the battery when the auxiliary battery is attached but the voltage of the auxiliary battery does not satisfy the predetermined reference (fig 3:102&100, par[0057]: when the result of the step 108 is negative, i.e., the voltage of the external battery 44 is equal to 3.4(Volts) or less, the control circuit 14 makes, in step 110, a display device (not-shown) display "Built-in battery is Running Low", for a predetermined period.  Subsequently, the control circuit 14 proceeds to the step 102 and executes the processes following the step 102 and 100 as the built battery is the main power).

Regarding claim 3, HAMAGUCHI in view of Nagasawa discloses the sensor device according to claim 1, wherein the sensor device transmits the environment information received from the other sensor device to yet another sensor device (HAMAGUCHI par[0014], [0018]: wherein the sensor nodes next to each other wirelessly communicate with each other in an ad hoc multi-hop communication).

Regarding claim 4, HAMAGUCHI in view of Nagasawa discloses the sensor device according to claim 1, wherein
the sensor device is regularly switched between a wake-up mode and a sleep mode having power consumption less than that of the wake-up mode (HAMAGUCHI par[0120]: The mobile sensor node 390 includes the wireless communication unit 30 as shown in FIG. Also, power is usually supplied only by the built-in battery 28 without connecting an external power supply. The power control unit 260 normally operates only the reception function of the wireless modulation unit 24 and operates with standby power (sleep mode operation)), and to perform,
at a time of operation in the wake-up mode, the sensor device communicates with another sensor device that operates in a wake-up mode (HAMAGUCHI par[0121]: When the wireless modulation unit 24 obtains the received power from the antenna unit 23, the mobile sensor node 390 shifts from the sleep mode operation to the transmission control operation (transmission mode).).

Regarding claim 6, HAMAGUCHI in view of Nagasawa discloses the sensor device according to claim 1, further comprising:
a switch that switches between operating with the electric power supply from the battery and operating with the electric power supply from either the battery or the auxiliary battery (Nagasawa fig 1:30, par[0034]: The change-over switch 30 is connected between the output terminals of the built-in battery 28 and the external battery 44, and the power supply circuit 24.  The change-over switch 30, to which the battery switching circuit 22 of the central processing unit 12 is connected, switches the built-in battery 28 and the external battery 44 as the power supply).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAGUCHI in view of Nagasawa, and further in view of Inoue et al. (US2018/0365977A1) hereafter Inoue.
Regarding claim 5, HAMAGUCHI in view of Nagasawa does not explicitly disclose the sensor device wherein the sensor device communicates with the other sensor device after acquiring synchronization of communication timing with the other sensor device.
Inoue discloses the sensor device wherein the sensor device communicates with the other sensor device after acquiring synchronization of communication timing with the other sensor device (fig 1:110, par[0042], [0067], [0077]: The devices 110 temporally synchronize with each other to each detect a phenomenon such as a temperature with the sensor 111 and transmit sensor data including a detected value to the gateway device 120 via the network 150 (step S101).  the plurality of devices 110, for example, synchronously execute sensing by the sensors 111 at time T1, synchronously execute sensing by the sensors 111 again at time T2 that is a next period, and synchronously execute sensing by the sensors 111 again at time T3 that is a further next period.  In this case, sixteen sensor data 112 having the same detection time T1, sixteen sensor data 112 having the same detection time T2, and sixteen sensor data 112 having the same detection time T3 are stored into the storage unit 122).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and Inoue references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of synchronization as disclosed by Inoue to gain the functionality of preventing data conflicts, which can result in errors and low-quality, low-trust data, and providing trustworthy data that is essential for security, compliance, and a wide variety of operational functions.

3.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAGUCHI in view of Nagasawa, and further in view of Baumann et al. (US2016/0331257A1) hereafter Baumann.
Regarding claim 7, HAMAGUCHI in view of Nagasawa does not explicitly disclose the sensor device further transmits, to the other sensor device, information related to a voltage of the battery or information related to a voltage of the auxiliary battery.
Baumann discloses the sensor device according to claim 1, wherein the sensor device further transmits, to the other sensor device, information related to a voltage of the battery or information related to a voltage of the auxiliary battery (par[0089], [0090]: the user is informed of the state of charge of the battery through the I/O component 1524. In another embodiment the user is informed of the state of charge of the battery through the I/O component 1511 on the first device 1501.  In the latter embodiment the state of charge of the battery is transmitted from the processor 1513 of the second device to the processor 1504 of the first device through the I/O ports 1523, 1512. If the state of charge of one of the batteries in the first (portable) device is below a pre-selected level (discharged) and the state of charge of the swappable battery in the second device is above a pre-selected level (indicating a full charge) then user intervention is required and the proscribed intervention is to swap the discharged battery of the first device with the fully charged battery of the second device).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and Baumann references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of battery status as disclosed by Baumann to gain the functionality of a battery management system to enable long term data acquisition and an optimization process of power saving and efficiency that includes mirroring of algorithms on the sensor devices local to the user with algorithms running on the wireless network.

Regarding claim 8, HAMAGUCHI in view of Nagasawa does not explicitly disclose the sensor device wherein the sensor device further transmits, to the other sensor device, information related to a state of a switch for setting a power supply that supplies the electric power to the sensor device.
Baumann discloses the sensor device wherein the sensor device further transmits, to the other sensor device, information related to a state of a switch for setting a power supply that supplies the electric power to the sensor device (par[0089], [0090]: the user is informed of the state of charge of the battery through the I/O component 1524. In another embodiment the user is informed of the state of charge of the battery through the I/O component 1511 on the first device 1501.  In the latter embodiment the state of charge of the battery is transmitted from the processor 1513 of the second device to the processor 1504 of the first device through the I/O ports 1523, 1512. If the state of charge of one of the batteries in the first (portable) device is below a pre-selected level (discharged) and the state of charge of the swappable battery in the second device is above a pre-selected level (indicating a full charge) then user intervention is required and the proscribed intervention is to swap the discharged battery of the first device with the fully charged battery of the second device).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and Baumann references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of battery status as disclosed by Baumann to gain the functionality of a battery management system to enable long term data acquisition and an optimization process of power saving and efficiency that includes mirroring of algorithms on the sensor devices local to the user with algorithms running on the wireless network.

Regarding claim 9, HAMAGUCHI in view of Nagasawa does not explicitly disclose the sensor device wherein the sensor device further transmits, to the other sensor device, information related to a power supply that supplies the electric power to the sensor device.
Baumann discloses the sensor device wherein the sensor device further transmits, to the other sensor device, information related to a power supply that supplies the electric power to the sensor device (par[0089], [0090]: the user is informed of the state of charge of the battery through the I/O component 1524. In another embodiment the user is informed of the state of charge of the battery through the I/O component 1511 on the first device 1501.  In the latter embodiment the state of charge of the battery is transmitted from the processor 1513 of the second device to the processor 1504 of the first device through the I/O ports 1523, 1512. If the state of charge of one of the batteries in the first (portable) device is below a pre-selected level (discharged) and the state of charge of the swappable battery in the second device is above a pre-selected level (indicating a full charge) then user intervention is required and the proscribed intervention is to swap the discharged battery of the first device with the fully charged battery of the second device).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and Baumann references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of battery status as disclosed by Baumann to gain the functionality of a battery management system to enable long term data acquisition and an optimization process of power saving and efficiency that includes mirroring of algorithms on the sensor devices local to the user with algorithms running on the wireless network.

5.	Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAGUCHI in view of Nagasawa, and further in view of White et al. (US2017/0220985A1) hereafter White.
Regarding claim 10, HAMAGUCHI in view of Nagasawa does not explicitly disclose the sensor device wherein the sensor device further transmits, to the other sensor device, information related to a radio wave intensity between the sensor device and the other sensor device.
White discloses the sensor device wherein the sensor device further transmits, to the other sensor device, information related to a radio wave intensity between the sensor device and the other sensor device (par[0076], [0106]: The Micro-controller radio incorporates a proximity sensor which transmits a Radio Signal Strength Indication (RSSI). This is used to indicate the distance between the Sensor Tag and a Reader Tag or a Smart Device. The alternative approach, which is an embodiment of this invention, involves a Reader Tag continuously monitoring the Received Signal Strength Indication (RSSI) of each Sensor Tag within the network.  When the RSSI of a Sensor Tag falls or is lost, the FSM auto-configures all Sensor Tags in the network to RF Transceiver Mode so as to create a network topology in which each Sensor Tag cooperates in the distribution of data throughout the network ("mesh network").  The Reader Tag constructs a real-time RSSI Network Map to evaluate the optimal configuration of individual Sensor Tags within the network based on alternative RF pathways).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and White references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of Radio Signal Strength Indication as disclosed by White to gain the functionality of creating a wireless monitoring network of programmed and computing devices for the capture and transmission of real-time monitoring data by using the RSSI algorithm as a means for indicating the distance between the sensor devices and optimizing communications and power usage to maximize network sustainability and performance in order to continually seeking to minimize power consumption whilst maximizing data communication by controlling the functional state of sensor devices and networks.

Regarding claim 15, HAMAGUCHI in view of Nagasawa discloses a sensor network system comprising: the sensor device according to claim 1.
HAMAGUCHI in view of Nagasawa does not explicitly disclose a master device that receives the environment information from the sensor device and manages the environment information and the sensor device, wherein the sensor device either: transmits the environment information to the master device directly, or through the other sensor device, when the environment information includes at least one of an identification number for identifying the sensor device, identification information of the master device that is a transmission destination, voltage information of the battery of the sensor device or voltage information of the attached auxiliary battery, and information related to power generation capacity of the auxiliary battery, or transmits the environment information received from another the other sensor device to the master device directly or through yet another sensor device, and when the sensor device includes a plurality of sensors, the master device indicates which one of the plurality of sensors to be used.
White discloses a master device that receives the environment information from the sensor device and manages the environment information and the sensor device (fig 3A-3B, par[0018]: The reader tag is technically equivalent to a master device whereby it is configured to function in reader-mode to receive and acknowledge monitoring data from Sensor Tags, interpret, store and then transmit this data to Smart Devices via one of three alternative communication methods including USB cable, BLE or WiFi.  RF is an additional method of communication which is used between Smart Tags since it provides an enhanced communication range and power efficiency compared to the other methods),
wherein the sensor device either: 
transmits the environment information to the master device directly, or through the other sensor device (par[0026], [0097]: If a Reader Tag receives a Data Packet transmitted by a Sensor Tag, the Reader Tag transmits an acknowledgement (called an `ACK`) back to the Sensor Tag provided the Data Packet is in good order (i.e. that it has been properly constructed).  When an ACK is received, the Data Packet is registered by the Sensor Tag as having been successfully transmitted.  This process ensures the integrity of both the data and the RF network.  When Sensor Tags function as RF transmitters they transmit data with the expectation of this data being received by a Reader Tag which always functions as an RF transceiver), when the environment information includes at least one of an identification number for identifying the sensor device, identification information of the master device that is a transmission destination, voltage information of the battery of the sensor device or voltage information of the attached auxiliary battery, and information related to power generation capacity of the auxiliary battery, or 
transmits the environment information received from another the other sensor device to the master device directly or through yet another sensor device (fig 3B, par[0115]: FIG. 3b shows Sensor Tag 3 transmitting Tag Data to Sensor Tag 2 in mesh (transceiver) mode and in turn transmitting aggregated Tag Data to the Reader Tag.  This arrangement is auto-configured by the Reader Tag FSM to optimize data delivery whilst minimizing battery power consumption), and
when the sensor device includes a plurality of sensors, the master device indicates which one of the plurality of sensors to be used (par[0105], [0106]: sensors which do not reliably communicate with a reader or gateway are typically re-positioned so as to bring them into range of the gateway. This is a trial and error process, which in the end, usually requires sensors to be positioned sub-optimally or to introduce additional costly repeaters or gateways into the network. When the RSSI of a Sensor Tag falls or is lost, the FSM auto-configures all Sensor Tags in the network to RF Transceiver Mode so as to create a network topology in which each Sensor Tag cooperates in the distribution of data throughout the network ("mesh network").  The Reader Tag constructs a real-time RSSI Network Map to evaluate the optimal configuration of individual Sensor Tags within the network based on alternative RF pathways.  It then returns specific Sensor Tags back to RF Transmission Mode (to conserve battery power) whilst leaving other Sensor Tags in RF Transceiver Mode).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and White references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of Radio Signal Strength Indication as disclosed by White to gain the functionality of creating a wireless monitoring network of programmed and computing devices for the capture and transmission of real-time monitoring data by using the RSSI algorithm as a means for indicating the distance between the sensor devices and optimizing communications and power usage to maximize network sustainability and performance in order to continually seeking to minimize power consumption whilst maximizing data communication by controlling the functional state of sensor devices and networks.

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAGUCHI in view of Nagasawa and Baumann, and further in view of Masashi (US5898690).
Regarding claim 11, HAMAGUCHI in view of Nagasawa and Baumann does not explicitly disclose the sensor device further comprising: a storage that temporarily stores the environment information; and a controller that discards the stored environment information when the environment information has not been transmitted to the other sensor device a predetermined number of times.
Masashi discloses the sensor device further comprising:
a storage that temporarily stores the environment information (fig 9:18/ fig 11:17, col 25 ln 1-5, col 25 ln 25-20); and
a controller that discards the stored environment information when the environment information has not been transmitted to the other sensor device a predetermined number of times (col 29 ln 30-34, col 30 ln 49-55: If it is determined in step 340 that the number of transmission of the inquiry packet has been repeated a prescribed number of times, packet transmitting section 11 notifies that the transmission was failed to the application (348), erases the stored packet (350) and completes the process ).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa, Baumann and Masashi references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of discarding stored data as disclosed by Masashi to gain the functionality of providing a highly reliable information can be held in all the communication equipments, the possibility of successful data transmission becomes higher and the communication efficiency of the overall system can be maintained high when direct transmission is not possible, attempt of direct transmission in vain can be avoided.

7.	Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAGUCHI in view of Nagasawa, and further in view of Yamato (US2019/0095545A1).
Regarding claim 12, HAMAGUCHI in view of Nagasawa does not explicitly disclose the sensor device wherein the sensor device receives setting information for the sensor device, and the sensor device is configured to sets itself based on the setting information.
Yamato discloses the sensor device wherein the sensor device receives setting information for the sensor device (fig 1:14, par[0094]: the data-flow controller 14 generates the data-flow control command issuing the instruction to transmit the sensing data to the target sensor, and transmits the data-flow control command to the sensor network adapter 22 that manages the sensor 21 (Step S19)), and the sensor device is configured to sets itself based on the setting information (par[0094], [0095]: the sensor network adapter 22 acquires the necessary sensing data from the sensor 21 based on the data-flow control command, and transmits the sensing data to the corresponding application server 30).
One of ordinary skill in the art would be aware of the HAMAGUCHI, Nagasawa and Yamato references since both pertain to the field of electronic equipment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of HAMAGUCHI to implement the feature of setting information as disclosed by Yamato to gain the functionality of providing a technique of controlling a data flow that provides data obtained by a device such as a sensor to an application that uses the data describing attribute information about the application, information indicating the specification (required specification) of the sensing data requested by the application, information indicating the use condition of the sensing data.

Regarding claim 13, HAMAGUCHI in view of Nagasawa and Yamato discloses the sensor device according to claim 12, wherein the sensor includes a plurality of sensors that detect different types of environment information (Yamato par[0054], [0058], [0094], [0095]: the sensor network adapter 22 acquires the necessary sensing data from the sensor 21 based on the data-flow control command, and transmits the sensing data to the corresponding application server 30), and the setting information includes information indicating one or more sensors to be used among the plurality of sensors (par[0054], [0094]: The data-flow controller 14 is a function of generating and transmitting a data-flow control command instructing transmission of the sensing data based on the information output from the matching unit 12. the data-flow controller 14 generates the data-flow control command issuing the instruction to transmit the sensing data to the target sensor, and transmits the data-flow control command to the sensor network adapter 22 that manages the sensor 21 (Step S19)).

Regarding claim 14, HAMAGUCHI in view of Nagasawa and Yamato discloses the sensor device according to claim 12, wherein the setting information includes information related to a time interval for transmitting the environment information (Yamato par[0096]: The data-flow control command includes a data-flow control command ID, information identifying the sensor (a sensor ID, a sensor network address), information identifying the application (an application ID, an application network address), and information about time the data is transmitted.).

Conclusion
US2009/0251010A1 to Hsu discloses a power conversion circuit includes a driving circuit, an activating circuit, a converter and an auxiliary power source. The activating circuit receives a first power signal.  The converter is used for converting the first power signal into a second power signal.  The auxiliary power source is electrically connected to the activating circuit and the driving circuit.  The auxiliary 
power source is driven by the driving circuit to issue either a first control signal to the activating circuit if the load is connected with the power conversion circuit or a second control signal to the activating circuit if the load is disconnected from the power conversion circuit. In response to the first control signal, the first power signal is converted into the second power signal and the second power signal is transmitted to the load.
US2018/0090985A1 to Huang discloses an electronic device and a power supply method thereof are provided.  The electronic device includes a control circuit, a detachable power supply device, and an auxiliary power supply device.  The control circuit is coupled to a power supply terminal coupled to a system load.  When the detachable power supply device is assembled to the electronic device, the detachable power supply device is coupled to the control circuit and supplies power to the system load.  The auxiliary power supply device is coupled to the control circuit.  When the electronic device is not turned on and the detachable power supply is removed from the electronic device, the electronic device is not turned on by the auxiliary power supply device.  When the electronic device is turned on and the detachable power supply is removed from the electronic device, power is continuously supplied to the system load by the auxiliary power supply device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685